932 So. 2d 514 (2006)
Linda Lou HALE, Appellant,
v.
SHEAR EXPRESS, INC., d/b/a Hair Express, Appellee.
No. 1D05-3636.
District Court of Appeal of Florida, First District.
June 20, 2006.
David Bromley of The Bleakley Law Firm, Tampa, Susan W. Fox of Fox & Loquasto, Tampa, and Wendy S. Loquasto of Fox & Loquasto, Tallahassee, for Appellant.
David K. Beach, and Elizabeth P. Mulligan of Rissman, Barrett, Hurt, Donahue & McLain, P.A., Tampa, for Appellee.
PER CURIAM.
In this workers' compensation case, claimant seeks review of a final order enforcing a settlement agreement. She contends that it is clear from the record that the parties never reached agreement on all essential terms. We agree. See, e.g., Suggs v. Defranco's, Inc., 626 So. 2d 1100, 1100-01 (Fla. 1st DCA 1993) (to be enforceable, *515 a settlement agreement must reflect assent by the parties to all essential terms; if any remain open, subject to future negotiation, there can be no enforceable contract). Accordingly, we reverse the order enforcing the settlement agreement, and remand with directions that the judge of compensation claims hold the final merits hearing previously requested by claimant.
REVERSED and REMANDED, with directions.
KAHN, C.J., WEBSTER, and HAWKES, JJ., concur.